department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc fip spr-106911-01 uilc internal_revenue_service national_office field_service_advice memorandum for national_office appeals from mark smith chief branch associate chief_counsel financial institutions products subject premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice spr-106911-01 legend taxpayer x y country a country b date date dollar_figurea dollar_figureb issues dollar_figure dollar_figure whether taxpayer is entitled to deduct as insurance premiums amounts paid to y pursuant to a brother-sister captive insurance arrangement conclusions we do not object to your recommendation that this issue be conceded facts the years at issue are the taxable years ended date and date taxpayer a domestic_corporation is the wholly owned subsidiary of x a country a corporation x also owns y a registered insurance_company under the laws of country b thus taxpayer and y are sibling subsidiaries of a common parent during the taxable years ended date and date taxpayer was putatively insured through several policies issued by y the risks covered by the policies included commercial general liability products liability and automobile liability taxpayer paid premiums to y with respect to these policies in the amount of dollar_figurea during the taxable_year ended date and in the amount of dollar_figureb during the taxable_year ended date for federal_income_tax purposes taxpayer claimed deductions for the amounts that it paid to y law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the spr-106911-01 united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court has fully accepted the economic family theory as set forth in revrul_77_316 particularly both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 in both humana and kidde the captive in question insured risks only within its related group both courts reasoned that sufficient risk shifting existed with respect to the brother-sister transactions because a loss incurred by the insured subsidiary did not diminish the assets reflected on that subsidiary’s balance_sheet when the captive paid claims the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction itself is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial spr-106911-01 insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance that the captive was thinly capitalized and that the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other possible factors to consider in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations all of the premiums at issue are attributable to brother-sister captive insurance transactions given the opinions in humana and kidde it is unlikely that a court in this case would invalidate these transactions on the basis of the economic family theory set forth in revrul_77_316 your submission further indicates that there are no relevant distinctions between the facts in this case and the facts set forth in humana accordingly we do not object to your recommendation to concede this issue please call if you have any further questions lon b smith acting associate chief_counsel financial institutions and products by mark smith chief branch
